UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 10, 2015 Indo Global Exchange(s) Pte. Ltd. (Exact name of registrant as specified in its charter) Nevada 000-53438 48-1308991 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) Menara Standard Chartered, JI. Prof. Dr. Satrio 30th Floor, Jakarta Indonesia KAV146 Surabaya – Indonesia (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: 62-2125555600 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01 Entry into a Material Definitive Agreement On August 10, 2015 Indo-Global Exchange(s) Pte Ltd. ("the Company") entered into a Master Introducer Agreement (the "Agreement") with INVESTOR Limited,a New Zealand-based financial technology company, to provide enhanced back office, trading, connectivity and compliance support for customers. Under the terms of the Agreement, the Company provides sophisticated global trading platforms in Equities, CFDs, Derivatives, Commodities, Energies, Foreign Exchange and Options and will be entitled to a commission equal to $25 per million paid by INVESTOR Limited, calculated based on the monthly USD value generated from underlying clients and on underlying individual introducers controlled by the Company. Individual introducers, as defined in the Agreement, are perons or legal entities offering services to theirclients, excluding the execution of CFD's. In addition, the Company will be entitled to be paid a commission of 10% on the monthly commission generated by such underlying individual introducers and clients controlled by the Company. Such fees are payable by the 7th day of the following month based on prior month results. Remuneration shall be reviewed annually by mutual consent of both parties to the Agreement. A copy of the Agreement is appendedto thisCurrent Report on Form 8-Kas Exhibit 10.1. Item 9.01 Financial Statements and Exhibits (d) Exhibits Master Introducer Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 22, 2015 INDO GLOBAL EXCHANGE(S) PTE, LTD. /s/ John O'Shea John O’Shea Chief Executive Officer and Director 2 EXHIBIT INDEX Exhibit No. Description Manner of Filing Master Introducer Agreement Filed Electronically 3
